Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 20, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151295 & (17)                                                                               Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  JASON A. EIFERT and TEGIN A. EIFERT,                                                        Joan L. Larsen,
                                                                                                        Justices
             Plaintiffs/Counter Defendants-
             Appellees,
                                                             SC: 151295
  v                                                          COA: 323525
                                                             Ionia CC: 2012-029620-CH
  DEAN W. OLIN, SUZANNE M. OLIN, JAMES A.
  JOHNSON and JOYCE E. JOHNSON,
            Defendants/Counter Plaintiffs/Third
            Party Plaintiffs-Appellees,

  v

  BOARD OF COUNTY ROAD COMMISSIONERS
  FOR THE COUNTY OF IONIA,
             Third Party Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs to any
  party.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2015